Title: To John Adams from Lewis Nicola, 12 May 1798
From: Nicola, Lewis
To: Adams, John



To his Excellency John Adams, President of the United States
No. 153 South Street May 12th 1798

The Memorial of Lewis Nicolas Brig. Genl. by Brevet  in the service of the United States
Respectfully Sheweth;
That your Memorialist, educated from early youth for the military profession, served in the brittish Army during the two wars of George the 2d, and  likewise in that which procured independence to this his adopted Country; from its commencement to the conclusion thereof, when dismissed with the brevet rank of a Brig. General.
Always ambitious to qualify myself for a proper execution of any office entrusted to me, I made tacticks and fortification my particular study, and have been fortunate enough to make as I conceive, some improvements, which I take the liberty to trouble your Excellency with, in hopes that, if on examination, they are found to have any merit, they may be of service to my adopted Country. Still desirous to be of utility, as far as age and ill health will permit, I beg leave to offer my service in any station in the civil department of the Army I may be found qualified for. I further take the liberty to notice my distressed situation, having to support myself, a Child & a Grandchild on two hundred Dollars a year, sallary brigad militia Inspector.
I avoid soliciting any recommendation to your Excellency, from a conviction that, if you think my application merits notice, none is necessary, if otherwise any would be useless
I take the liberty to conclude with assure that I am with due & unfeigned respect / Your Excels / Most humble & obedt. Servt.

Lewis Nicolas